 1

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON

 9

10    UNITED STATES OF AMERICA,              )
                                             ) Case No. 2:18-cv-1712-RSM
11             Plaintiff,                    )
                                             )
12             v.                            )
                                             )
13    RONALD M. PAUL,                        ) ORDER GRANTING STIPULATION
      CARMELA PAUL,                          ) FOR ENTRY OF JUDGMENT
14    FILMAR MINISTRY,                       )
      SEATTLE SAVINGS BANK,                  )
15    INDYMAC BANK, F.S.B.,                  )
      KEYBANK NATIONAL ASSOCIATION,          )
16    NATIONSTAR MORTGAGE, LLC, d/b/a        )
      MR. COOPER, and                        )
17    THE PORT OF SEATTLE,                   )
                                             )
18                                           )
               Defendants.                   )
19    _______________________________________)

20
            This matter comes before the Court on the Stipulation between Plaintiff United States of
21
     America and Defendant Ronald M. Paul regarding Count I of the United States’ Complaint. Dkt.
22
     No. 11. The United States and Ronald M. Paul have stipulated to the entry of judgment in favor
23
     of the United States and against Ronald M. Paul with respect to Count I. The Court adopts the
24
     Stipulation between the United States and Ronald M. Paul.
25
                                                    1
 1          Accordingly, IT IS HEREBY ORDERED:

 2
            1.      Judgment shall be entered in favor of the United States and against Ronald M.
 3
     Paul in the amount of $309,574.71 as of November 26, 2018 plus any statutory additions
 4
     accruing according to law from November 26, 2018 until fully paid for civil tax penalties under
 5
     26 U.S.C. § 6701 for 2000, 2001, and 2005.
 6
            2.      The parties shall bear their respective costs, including any possible attorney’s fees
 7
     or other expenses of litigation related to Count I.
 8
            3.      The Clerk of the Court shall enter this judgment forthwith pursuant to Fed. R.
 9
     Civ. P. 54(b) because there is no just reason for delay.
10

11
     Dated: March 5, 2019.
12

13

14
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25
                                                       2
